DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received Jan. 26, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grotelueschen, U.S. Patent Application Publication No. 2017/0027103.
As to claim 1, Grotelueschen teaches a distributed electrohydraulic system (120) for an agricultural combine (20), the system (120) comprising: 
an electrical power source (29); a plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132) each of which includes one or more hydraulic components (134) and one or more electrically-operated components (136) configured to affect an 
the one or more electrically-operated components (136) of each of the plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132) being electrically coupled to the electrical power source (29) to receive electrical power; and a control system (102) including one or more processors (105) and memory devices (107) electrically coupled to the electrical power source (29) and the one or more electrically-operated components (136) of the plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132), the control system (102) being configured to execute control commands to operate independently the one or more electrically-operated components (136) of each of the plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132) (see para. 22-23, 30, 34, 41). 
As to claim 11, Grotelueschen teaches an agricultural combine (20) comprising: a chassis (22); an engine (28) supported by the chassis (22) and configured to power a plurality of wheels (24) to affect movement of the agricultural combine (20); an electrical power source (29) supported by the chassis (22); a header (30) coupled to the chassis 


As to claims 3 and 13, Grotelueschen teaches the system (120) of claims 1 and 11, further comprising a main hydraulic reservoir (148) for containing hydraulic fluid and a main hydraulic pump (150) in communication with the main hydraulic reservoir (148); wherein the main hydraulic pump (150) is in communication with at least one hydraulic component (134) of the agricultural combine (20) to affect operation of the at least one hydraulic component (134); and wherein the at least one hydraulic component (134), the main hydraulic reservoir (148), and the main hydraulic pump (150) of the combine (20) is hydraulically isolated from the hydraulic components (134) of the plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132) (see para. 22-23, 30 and 40). 

As to claims 6 and 16, Grotelueschen teaches the system (120) of claims 1 and 11, wherein the agricultural combine (20) further comprises a first header (30a) and a second header (30b); and wherein the first header (30a) and the second header (30b) are interchangeably coupled to the combine (20) (see para. 22-23, 30, 34, 41). 
As to claims 7 and 17, Grotelueschen teaches the system (120) of claims 6 and 16, wherein one of the plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132) is a first header module (122a) associated with the first header (30a) and a second header module (122b) associated with the second header (30b), wherein the first header module (122a) and the second header module (122b) are interchangeably electrically coupled to the electrical power source (29) (see para. 22-23, 30, 34, 41). 
As to claims 8 and 18, Grotelueschen teaches the system (120) of claims 7 and 17, wherein the hydraulic components (134) of each of the first header module (122a) and second header module (122b) include a hydraulic reservoir (138), a hydraulic pump (140), and a hydraulic actuator (142), and wherein the electrically-operated components (136) of each of the first header module (122a) and the second header module (122b) include a valve (144) and a motor (146), wherein the hydraulic components (134) and the electrically-operated components (136) of the first header module (122a) or the 
As to claims 9 and 19, Grotelueschen teaches the system (120) of claims 1 and 11, wherein each of the plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132) includes a sensor (135) configured to sense at least one of a pressure of hydraulic fluid and a position of at least one of the one or more hydraulic components (134) in the plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132) (see para. 22-23, 30, 34, 41). 
As to claims 10 and 20, Grotelueschen teaches the system (120) of claims 1 and 11, wherein at least one of the plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132) includes at least one hydraulic line (137) to facilitate flow of hydraulic fluid within the at least one of the plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132); and wherein the at least one hydraulic line (137) in the at least one of the plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132) is solely positioned in the respective electrohydraulic module (122, 124, 126, 128, 130, and 132) and does not extend into any other of the electrohydraulic modules (122, 124, 126, 128, 130, and 132) (see para. 22-23, 30, 34, 41). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grotelueschen in view of Stan et al., U.S. Patent Application Publication No. 2014/0162737.
	As to claims 5 and 15, Grotelueschen teaches a plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132) each of which includes one or more hydraulic components. Grotelueschen does not explicitly teach the plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132) are located in a group comprised of a grain tank zone (112), a separator zone (108), an engine deck zone (114), a feederhouse zone (106), a body zone (110), and a header zone (104). However, Stan teaches plurality of electrohydraulic modules (122, 124, 126, 128, 130, and 132) are located in a group comprised of a grain tank zone (112), a separator zone (108), an engine deck zone (114), a feederhouse zone (106), a body zone (110), and a header zone (104) (see para. 34). It would have been obvious for one of the ordinary skill in the art at the time the application was filed to install a group comprised of a grain tank zone (112), a separator zone (108), an engine deck zone (114), a feederhouse zone (106), a body zone (110), and a header zone (104) in Grotelueschen as taught by Stan. Motivation to do so comes from the knowledge well known in the art that having multiple controllers and multiple pumps taught by Grotelueschen would prevent a total .
Response to Arguments
4.	Applicant’s arguments have been fully considered but are not persuasive.
	Applicant argues in substance that Grotelueschen does not teach a plurality of electrohydraulic modules  each of which includes one or more hydraulic components and one or more electrically-operated components  configured to affect an operation of the one or more hydraulic components, the one or more hydraulic components  of each of the plurality of electrohydraulic modules  being hydraulically isolated from the one or more hydraulic components of another one of the plurality of electrohydraulic modules.
	In response, Grotelueschen state in para. 30:
the nozzles 58 are configured to emit the agricultural product at a desired spray angle with a desired droplet size to encourage overlap, decrease dispersion, and improve application of the agricultural product to a target area of the agricultural field. It will be appreciated that any suitable number of spray nozzles 58 may be included on the sprayer 10. … the spray bar 38 is equipped with flow controllers 60 along the length of the spray bar 38. In certain embodiments, the flow controllers 60 include pumps, restrictive orifices, valves, and the like to regulate the flow of agricultural product through the spray bar 38 to the nozzles 58. In certain cases, the flow controllers 60 may regulate flow based on positions of the boom sections 28 and/or in response to changes in positions of the boom sections 
Para. 44:
The flow controller 60 is configured to adjust flow control elements (e.g., pumps, valves, etc.) to maintain a desired flow rate and/or pressure to the nozzles 58 along the boom 22. For example, the flow controller 60 may send a signal to a pump to increase the pressure in the spray bar 38 when the flow controller 60 receives an indication from the controller 80 that a boom section 28 is in an elevated position relative to the horizontal axis 75 and/or relative to an adjacent boom section 28

	Examiner interprets the nozzles 58 on each of the boom sections to be the claimed “one or more hydraulic components” wherein nozzles on a first section of the boom are hydraulically isolated from the one or more hydraulic components of another one of the plurality of electrohydraulic modules, i.e. the nozzles of the second or third section of the boom having another flow controller 60. Grotelueschen teaches that the pressure of the nozzles of first section of the boom may be increased, decreased or restricted independently of a second section of the boom based on the elevation of the section of the boom. Applicant states that Grotelueschen fails to teach the hydraulic components being independent because “the various actuator elements of the boom sections (see fig. 2 below) are hydraulically interlinked, being part of and operated by a common hydraulic control system”. Examiner respectfully disagrees for the following reasons. For example, consider a city having a water plant supplying water to hundreds of houses. Each of the houses water circuit is controlled independently from other houses using regulators. The water system of the houses are considered to be independent of one another even though all the houses in the city are hydraulically linked and being operated by a common system, i.e. the water plant. Similarly, since the system of Grotelueschen is capable of having independent control of the water pressure of the sprays of the sections of the boom means that Grotelueschen teaches “one or more hydraulic components and one or more electrically-operated components  configured to affect an operation of the one or more hydraulic components, the one or more hydraulic components  of each of the plurality of electrohydraulic modules  being hydraulically isolated from the one or more hydraulic components of another one of the plurality of electrohydraulic modules” as claimed.
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663